Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,906,821 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite substantially the same process e.g. with more detail required in claim 1.  Various elements of dependent claims are recited in reference claim 1 or in dependent claims.  The reference process includes the same treatment of slurries (including those containing bitumen and clays and the like e.g. mature fine tailings) using silicates and an alkali treatment to initiate polycondensation, and further includes treatment with a biopolymer, and separation of layers over time, and treatment at high pH.  Other limitations not explicitly recited in the reference claims would appear to represent inherent results of the reference method steps.

Allowable Subject Matter
No claims may be indicated as allowable until the double patenting rejection above is overcome.  However, as best understood, claims 21-41 are free from the prior art.
See the prosecution history of the parent application, 16/448,923, in particular the notice of allowability dated 7/28/2020.  The closest prior art is Lin (US PGPub 2015/0041370 A1) which teaches treatment of tailings using a silicate which is caused to undergo polycondensation, however, this is initiated by the presence of an aluminate compound which is added before the silicates are added.  There is no teaching or suggestion to treat with silicates first, then subsequently add an alkali compound after adding silicates, in such a manner that the alkali compound will be the one to initiate polycondensation.  See the aforementioned document for discussion of other close prior art e.g. Moffett, Moffett II, and Guo; the state of the prior art would not generally lead one of ordinary skill in the art to a process in which the slurries separate in the claimed manner, but rather generally employs silicates or the like for the purposes of gelation.  The prior art alone or in combination would not lead one of ordinary skill in the art to arrive at the claimed invention in which silicates are employed first, followed by alkali for the specific purposes of causing polycondensation of the silicates, in a manner that leads to the slurry separating into layers as claimed.  As such, claims 21-41 are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777